            Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 1 of 14




 1

 2

 3

 4

 5

 6

 7
                               IN THE UNITED STATES DISTRICT COURT
 8

 9                      FOR THE WESTERN DISTRICT OF WASHINGTON

10   UNIVERSAL LIFE CHURCH MONASTERY
     STOREHOUSE, a Washington non-profit          Case No. 2:19-CV-00301-RSL
11   corporation,
12
                  Plaintiff,                      DEFENDANT AND COUNTER-
13         v.                                     CLAIMAINT AMERICAN MARRIAGE
                                                  MINISTRIES’ MOTION TO COMPEL
14   MAURICE KING, LEWIS KING,                    PRODUCTION OF DATA AND
     GLEN YOSHIOKA, DYLAN WALL,                   DOCUMENTS FROM PLAINTIFF
15   SARA WHITE, and AMERICAN                     UNIVERSAL LIFE CHURCH
     MARRIAGE MINISTRIES, a Washington            MONASTERY STOREHOUSE
16
     non-profit corporation,                                AND
17                                                MOTION TO EXTEND SCHEDULING
                  Defendants                      DEADLINES BY 30 DAYS
18   AMERICAN MARRIAGE MINISTRIES, a
     Washington non-profit corporation,
19                                                The Honorable Robert S. Lasnik
                  Counter-Claimant/
20                Third-Party Plaintiff,
           v.                                     NOTING DATE: May 8, 2020
21                                                ORAL ARGUMENT REQUESTED
     UNIVERSAL LIFE CHURCH MONASTERY
22   STOREHOUSE, a Washington non-profit
     corporation; and UNIVERSAL LIFE
23
     CHURCH MONASTERY STOREHOUSE,
24   INC., a Washington non-profit corporation,
                    Counter-Defendants/
25                  Third-Party Defendants.

                                                                  Betts
       DEFENDANT AND COUNTER-CLAIMAINT AMERICAN MARRIAGE          Patterson
       MINISTRIES’ MOTION TO COMPEL PRODUCTION OF DATA AND        Mines
       DOCUMENTS FROM PLAINTIFF UNIVERSAL LIFE CHURCH             One Convention Place
                                                                  Suite 1400
       MONASTERY STOREHOUSE AND MOTION TO EXTEND SCHEDULING
                                                                  701 Pike Street
       DEADLINES BY 30 DAYS - Case No. 2:19-CV-00301-RSL          Seattle, Washington 98101-3927
                                                                  (206) 292-9988
              Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 2 of 14




 1                                            I.     MOTION

 2             Pursuant to FRCP 37, FRCP 26, and LCR 37, Defendant/Counter-Claimant American

 3   Marriage Ministries (“AMM”) moves for an Order compelling Plaintiff/Counter-Defendant

 4   Universal Life Church Monastery Storehouse (“ULC”) to produce documents responsive to

 5   Defendant’s Second Set of Requests for Production (“Second RFP”) as well as copies of

 6   insurance policies for ULC. AMM seeks documents relating to ULC’s web analytics, marketing

 7   efforts, intellectual property, and financials, including revenue and profits, all of which are

 8   directly relevant to the claims and defenses at issue in this matter.

 9                           II.          CERTIFICATE OF COMPLIANCE

10            Pursuant to FRCP 37(a)(1) and LCR 37(a)(1), defense counsel engaged in extensive

11   conferral with counsel for ULC on its refusal to produce documents and data in response to

12   AMM’s Second RFP. (See Cohen Decl., Exs. 1, 2.) Counsel for AMM, Anne Cohen, Kelly

13   Mennemeier, and Sheeba Roberts, and counsel for ULC, Michael Matesky and Michael Galletch,

14   met and conferred in good faith by telephone on April 17, 2020, in an effort to resolve the issues

15   pertaining to the outstanding discovery without the need for the Court’s intervention. (Id.)

16   Because the parties were unable to resolve the issues, AMM respectfully requests the assistance

17   of the Court to resolve this dispute.

18                                 III.      STATEMENT OF FACTS

19   A.       FACTUAL BACKGROUND

20            This case arises from a dispute between Plaintiff ULC and Defendant AMM – two rival

21   online ordination organizations that are Washington non-profit corporations. (Dkts. 27, 28.)

22   Both entities’ source of revenue is online web traffic and sales. Defendants Maurice King, Glen

23   Yoshioka, and Dylan Wall were former employees of ULC. (Dkt. 28, p. 3.) King, Yoshioka,

24   and Wall left ULC and, on or about July 2009, Yoshioka and Wall formed their own online

25   ordination organization, AMM. (Dkt. 28, p. 9.) ULC was not receptive to AMM’s entry into the

                                                                             Betts
                                                                             Patterson
       AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL                        Mines
       AND MOTION TO EXTEND SCHEDULING DEADLINES - 1                         One Convention Place
                                                                             Suite 1400
       Case No. 2:19-CV-00301-RSL                                            701 Pike Street
                                                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988

     FG:53727537.3
              Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 3 of 14




 1   online ordination industry and began attacking the newly formed entity. Sometime in June or

 2   July 2011, ULC purchased the domain name www.americanmarriageministries.com and began

 3   to host a website at that address.       (Dkts. 23, 54-5.)   For some time, the website at

 4   www.americanmarriageministries.com appeared to be run by AMM but was, in fact, run by ULC

 5   and directed traffic to another ULC website, www.themonastery.org, for ordination services and

 6   related goods. The website was later modified to contain claims that AMM ordinations were

 7   “legally invalid.” ULC also operates at least two webpages on which it uses AMM’s trademark

 8   without authorization. (Dkt. 28, ¶ 61; ¶ 110.) After AMM became aware of the imposter website

 9   at the americanmarriageministries.com address, it sent a cease and desist letter. ULC refused.

10   Seeking to avoid litigation with ULC, AMM set up its own website to clarify the differences

11   between ULC and AMM.

12            In March 2019, ULC filed the instant action asserting claims against AMM for violation

13   of the Lanham Act, violation of the Washington Consumer Protection Act (“CPA”), and

14   Defamation per se, alleging that AMM made defamatory, false, or misleading statements about

15   ULC on AMM’s websites. (Dkts. 1, 27.) ULC also sued five individual defendants, all of whom

16   are board members or directors of AMM.

17            AMM filed counterclaims against ULC for Trademark Infringement, Cybersquatting,

18   False Advertising, and Commercial Disparagement in violation of the Lanham Act, as well as

19   Unfair Competition in violation of the Washington CPA, Defamation per se, Trade Libel, and

20   Common Law Trademark Infringement. AMM asserts that ULC is infringing on AMM’s

21   trademark “American Marriage Ministries” and cybersquatting on a domain of the same name,

22   and that ULC made defamatory, false, or misleading statements about AMM on ULC’s websites.

23   (Dkts. 6, 28.) Both ULC and AMM seek injunctive relief and monetary damages, including

24   statutory damages and disgorgement of profits. (Dkts. 1, 6, 27, and 28.)

25   ///

                                                                        Betts
                                                                        Patterson
       AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL                   Mines
       AND MOTION TO EXTEND SCHEDULING DEADLINES - 2                    One Convention Place
                                                                        Suite 1400
       Case No. 2:19-CV-00301-RSL                                       701 Pike Street
                                                                        Seattle, Washington 98101-3927
                                                                        (206) 292-9988

     FG:53727537.3
              Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 4 of 14




 1   B.       PROCEDURAL HISTORY

 2            On March 12, 2020, after extensive conferral with counsel for ULC, AMM filed a Motion

 3   to Compel. (Dkt. 53.) AMM sought documents showing the assets and liabilities of ULC and

 4   its related entities, ULC’s ordination numbers, and documents showing any loss of income. In

 5   its opposition, ULC argued that AMM was not entitled to the financial information AMM sought

 6   for two reasons: (1) because, according to ULC, AMM’s requests for financial documents sought

 7   only a “list” that would be a mere “snapshot in time” that “does not reflect purchases or profits,”

 8   and (2) because the requests did “not reflect sales.” (Dkt. 58, p. 1.)

 9            On March 13, 2020, AMM propounded a Second RFP to ULC, more specifically asking

10   for the kinds of relevant information that ULC refused to provide in response to the First Set of

11   Requests. For instance, AMM’s Second RFP to ULC included more detailed requests for

12   financial documents for the years 2009-2019, including the following:

13        REQUEST FOR PRODUCTION NO. 50: Plaintiff’s tax Return Forms (including but not
          limited to 990 forms) for the years 2009–2018.
14
          REQUEST FOR PRODUCTION NO. 51: A complete copy of any electronic QuickBooks
15
          file for Plaintiff in .QB or .QBB format from 2009-2019.
16
          REQUEST FOR PRODUCTION NO. 52: 2009–2019 Annual Balance Sheet Reports for
17        Plaintiff (Preferred in Excel format).

18        REQUEST FOR PRODUCTION NO. 53: 2009–2019 Monthly Profit and Loss Statements
          for Plaintiff (Preferred in Excel format).
19

20        REQUEST FOR PRODUCTION NO. 54:                     2009–2019 General Ledger Reports for
          Plaintiff (Preferred in Excel format).
21
          REQUEST FOR PRODUCTION NO. 56: 2009–2019 Detailed Sales Reports for Plaintiff,
22        by SKU # and description (or type of product) (Preferred in Excel Format).
23
          REQUEST FOR PRODUCTION NO. 58: Plaintiff’s business plans, budgets and/or
24        projected financial and operating results for e-commerce business units (including
          projections for each key source of revenue, including licensing or royalty income streams).
25
                                                                              Betts
                                                                              Patterson
       AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL                         Mines
       AND MOTION TO EXTEND SCHEDULING DEADLINES - 3                          One Convention Place
                                                                              Suite 1400
       Case No. 2:19-CV-00301-RSL                                             701 Pike Street
                                                                              Seattle, Washington 98101-3927
                                                                              (206) 292-9988

     FG:53727537.3
              Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 5 of 14




 1       REQUEST FOR PRODUCTION NO. 59: Documents relating to Plaintiff’s capital raising
         or fundraising strategies, including documents reflecting equity or debt and internal cost of
 2       capital or required rate of return.
 3
         REQUEST FOR PRODUCTION NO. 60: Documents reflecting the proportion of the
 4       ULC’s revenues derived from products or services from the rights in all Intellectual Property
         owned by ULC.
 5
         REQUEST FOR PRODUCTION NO. 61: Copies of any non-privileged third-party
 6
         analysis or valuations of ULC.
 7
         REQUEST FOR PRODUCTION NO. 71: Documents including any internal analysis
 8       and/or third-party reviews of ULC; and/or valuation or analysis of the ULC’s intellectual
         property assets.
 9
         REQUEST FOR PRODUCTION NO. 72: Documents including notes and or data related
10
         to the historical costs incurred to create ULC’s IP Assets.
11
         REQUEST FOR PRODUCTION NO. 73: Documents identifying, discussing, and/or
12       analyzing ULC’s major competitors, and/or comparable entities including, but not limited to:
         product line description, estimated revenues or market share, relative strengths and
13       weaknesses, known expansion plans or acquisitions, what entities might be potential new
         entrants into this space.
14

15   Though the new requests include requests for the very type of financial information that ULC
16   concedes is relevant — sales and profits — ULC still refuses to produce financial records.
17            AMM’s Second RFP also sought documents and data relating to ULC’s website analytics
18   and marketing efforts in an effort to determine the full extent of ULC’s infringement on AMM’s
19   mark, as well as how much of an advantage ULC gained from that infringement. Those requests
20   are as follows:
21
         REQUEST FOR PRODUCTION NO. 46: Documents including analytic data related to
22       website visits to Plaintiff’s websites, including, but not limited to, the time visitors remain on
         the site and number of page views per unique visitor.
23

24       REQUEST FOR PRODUCTION NO. 47: Electronic access to Plaintiff’s website analytics
         in read-only form.
25
                                                                             Betts
                                                                             Patterson
       AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL                        Mines
       AND MOTION TO EXTEND SCHEDULING DEADLINES - 4                         One Convention Place
                                                                             Suite 1400
       Case No. 2:19-CV-00301-RSL                                            701 Pike Street
                                                                             Seattle, Washington 98101-3927
                                                                             (206) 292-9988

     FG:53727537.3
              Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 6 of 14




 1       REQUEST FOR PRODUCTION NO. 48: Plaintiff’s social media analytics data.
 2       REQUEST FOR PRODUCTION NO. 49: Documents containing a description of
 3       Plaintiff’s online and traditional promotional programs, including marketing and advertising
         campaigns involving Internet advertising, social media, or search engine optimization (SEO).
 4
         REQUEST FOR PRODUCTION NO. 57: For each of the websites identified in AMM’s
 5       counterclaims, a 2012-2019 report of all visits to said sites, by month.
 6
         REQUEST FOR PRODUCTION NO. 74: Documents containing copies of independent
 7       market or industry research relevant to online ministries, covering such areas as: historical
         performance, performance forecasts, descriptions of industry trends.
 8
         REQUEST FOR PRODUCTION NO. 75: Documents reflecting any change in the ULC’s
 9       key customers in the past 5 years.
10
         REQUEST FOR PRODUCTION NO. 76: Documents including a description of ULC’s
11       promotional programs, including marketing and advertising campaigns.

12       REQUEST FOR PRODUCTION NO. 77: Documents reflecting any change in ULC’s
         marketing and/or advertising strategies over the last 5 years.
13
         REQUEST FOR PRODUCTION NO. 78: Copies of marketing plans, budgets, and/or
14
         strategy documents.
15
         REQUEST FOR PRODUCTION NO. 79: Documents containing any review or discussion
16       of distribution channels employed by Plaintiff.
17            AMM’s Second RFP also sought documents relating to ULC’s intellectual property, if

18   any, as such information about the existence and value ascribed to ULC’s other intellectual

19   property bears on the value of ULC’s infringing use of AMM’s trademark.

20   AMM sought:

21       REQUEST FOR PRODUCTION NO. 64: Documents listing all IP registrations and
22       applications for patents, trademarks, and copyrights owned by Plaintiff, in all countries,
         including provisional and non-provisional.
23
         REQUEST FOR PRODUCTION NO. 65: Documents describing ULC’s IP licensing
24       strategies.
25
                                                                         Betts
                                                                         Patterson
       AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL                    Mines
       AND MOTION TO EXTEND SCHEDULING DEADLINES - 5                     One Convention Place
                                                                         Suite 1400
       Case No. 2:19-CV-00301-RSL                                        701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988

     FG:53727537.3
              Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 7 of 14



         REQUEST FOR PRODUCTION NO. 66: Copy, or summary description, of all
 1       technology, brand, or intellectual property licensing agreements between ULC and any other
         businesses.
 2

 3       REQUEST FOR PRODUCTION NO. 67: Documents reflecting any inter-organization
         charges between ULC and any other businesses for use of intellectual properties.
 4
              On April 13, 2020, ULC responded to every request with boilerplate objections. (Cohen
 5
     Decl., Exs. 1, 2.) ULC asserted either: 1) a lack of relevancy and proportionality; 2) that the
 6
     requests are unduly burdensome; or 3) that the requests would require disclosure of information
 7
     to the advantage of Defendants and to the harm and prejudice of ULC. (Id.) ULC provided just
 8
     14 pages (solely Google Analytics) in response to these requests. (Id.)
 9
              While stonewalling on AMM’s requests, on April 15, 2020, ULC issued its own Second
10
     Requests for Production to AMM which, notably, include seven requests for data and analytics
11
     that are virtually identical to the information sought by AMM. (Id. (See Nos. 37–41, 43-45.))
12
              On April 17, 2020, upon AMM’s request, ULC stated that it would produce insurance
13
     policies alluded to in its Initial Disclosures a full year earlier, but which it never produced.
14
     (Cohen Decl., Ex. 3.) Though ULC has made a supplemental production to AMM since the April
15
     17, 2020 conferral, ULC still has yet to produce the insurance policies, production of which is
16
     required under FRCP 26(a)(1)(A)(iv). (Id.)
17
              Pursuant to the Court’s Scheduling Order (Dkt. 22), discovery is due to close on May 17,
18
     2020. Given the time that the requested discovery has been outstanding, AMM respectfully
19
     requests that the Court order ULC to produce the requested documents and data within five
20
     calendar days of the date of the Court’s Order. Additionally, AMM requests that the Court extend
21
     fact discovery and all existing deadlines by 30 days, so as to provide AMM time to complete
22
     discovery relating to the documents and data it has yet to receive. Because all of AMM’s requests
23
     are directly relevant to the parties’ dispute, and proportional to the needs of the case, AMM
24
     respectfully requests that the Court require ULC to produce these documents.
25
                                           IV.    ARGUMENT
                                                                          Betts
                                                                          Patterson
       AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL                     Mines
       AND MOTION TO EXTEND SCHEDULING DEADLINES - 6                      One Convention Place
                                                                          Suite 1400
       Case No. 2:19-CV-00301-RSL                                         701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988

     FG:53727537.3
              Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 8 of 14




 1   1.       The Federal Rules of Civil Procedure Favor Production of These Documents.

 2            As this Court well knows, the scope of discovery under the Federal Rules is broad.

 3   FRCP 26 (b)(1). Oppenheimer Fund Inc. v. Sanders, 437 U.S. 340, 351-352 (1978) (citing

 4   Hickman v. Taylor, 329 U.S. 495 (1947). This is premised on the principle that “wide access to

 5   the relevant facts serves the integrity and fairness of the judicial process by promoting the search

 6   for the truth.” Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir. 1993). Thus, so long as requests are

 7   relevant to any claim or defense, and are not unreasonably cumulative, duplicative, or

 8   unnecessarily burdensome in light of their benefit, they should be allowed. FRCP 26(b)(2);

 9   Oppenheimer, 437 U.S. at 351-352.

10            A.     The Requested Information is Proportional to the Needs of the Case.

11            In 2015, FRCP 26 was amended to note that proportionality is a requirement for

12   permissible discovery. FRCP 26(b)(1). The Advisory Committee Notes make clear, however,

13   that the amendment does not place the burden of proving proportionality on the party seeking

14   discovery. Advis. Comm. Notes for 2015 Amendment to FRCP 26(b)(1). Other courts have

15   concluded that the amendment “does not change the existing responsibilities of the court and the

16   parties to consider proportionality, and the change does not place on the party seeking discovery

17   the burden addressing all proportionality considerations.” See In re Bard, IVC Filters Products

18   Liability Litigation, 317 F.R.D. 562 (2016). Rather, “[t]he parties and the court have a collective

19   responsibility to consider the proportionality of all discovery and consider it in resolving

20   discovery disputes.” Id.

21            ULC conceded at the outset of this case that discovery in this matter would be

22   “moderately complex,” as is to be expected in any case containing six separate defendants and

23   ten claims and counterclaims related to statements made on at least five different websites.

24   (Dkt. 20, p. 2, lns. 9-10.) Yet in its discovery responses and in conferrals with AMM, ULC now

25   asserts that AMM’s requests are disproportionate to the needs of the case.

                                                                           Betts
                                                                           Patterson
       AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL                      Mines
       AND MOTION TO EXTEND SCHEDULING DEADLINES - 7                       One Convention Place
                                                                           Suite 1400
       Case No. 2:19-CV-00301-RSL                                          701 Pike Street
                                                                           Seattle, Washington 98101-3927
                                                                           (206) 292-9988

     FG:53727537.3
              Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 9 of 14




 1            AMM repeatedly sought to understand the basis for ULC’s contention that the discovery

 2   AMM seeks is disproportionate to the needs of the case. ULC has not offered an explanation

 3   that takes into account both the claims and the counterclaims in this case. Instead, ULC’s

 4   objection seems based on the fact that ULC seeks a modest amount of compensatory damages.

 5   But a determination of proportionality must consider not only ULC’s claimed damages but also

 6   AMM’s claimed damages, which depend in part on ULC’s unproduced financial data (as ULC

 7   may have profited off of its tortious statements about AMM, its infringement of AMM’s

 8   trademark, and its cybersquatting on the americanmarriageministries.com website). Further,

 9   AMM seeks disgorgement of profits as one of its remedies for ULC’s tortious conduct; it is

10   entitled to all information from ULC necessary to ascertain the amount of profits to be disgorged.

11   Even if ULC was right that its financial records are not critical to its own claims (a point which

12   AMM disputes), ULC cannot shield from production financial records relevant and necessary to

13   AMM’s counterclaims.

14            ULC’s objection also apparently arises from its view that AMM’s new requests are

15   “voluminous.” However, AMM’s requests are overlapping in many respects. In an effort to

16   obtain information which ULC failed to produce in response to AMM’s First Set of Requests for

17   Production, AMM propounded a number of requests that are simply different ways of seeking

18   the same information. For instance, at least half a dozen of the new requests are directed at

19   obtaining a sufficiently comprehensive set of financial records to enable AMM to perform a

20   differential diagnosis of ULC’s financials. The form of these records matters little — whether

21   they be tax records, ledgers, accounting reports, or other; AMM simply seeks records — in

22   whatever form ULC keeps them — that will enable AMM to assess, based on a complete picture

23   of ULC’s financials (to account for confounding variables), whether ULC experienced, (a) any

24   financial harm attributable to AMM’s allegedly tortious statements, or (b) any financial benefit

25   attributable to ULC’s allegedly tortious statements and actions. ULC refuses to produce any of

                                                                          Betts
                                                                          Patterson
       AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL                     Mines
       AND MOTION TO EXTEND SCHEDULING DEADLINES - 8                      One Convention Place
                                                                          Suite 1400
       Case No. 2:19-CV-00301-RSL                                         701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988

     FG:53727537.3
             Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 10 of 14




 1   the financial documents sought in the Second RFP, in any form.

 2            AMM also seeks web analytics for the following ULC websites that are directly related

 3   to the counterclaims: (1) americanmarriageministries.com; (2) ulc.org, including the webpage at

 4   www.ulc.org/training/american-marriage; (3) getordained.org, including the webpage at

 5   www.getordained.org/training/american-marriage; and (4) themonastery.org. To date, ULC has

 6   produced just two Google Analytics reports that selectively exclude relevant web analytics and

 7   financial data necessary to evaluate the full extent of the damages in this case. For example, the

 8   reports provide only select information about particular webpages, rather than information about

 9   the websites hosting the webpages or about related or linked webpages. They therefore fail to

10   capture cases in which one webpage links to a different webpage not shown in the report for

11   purposes of enabling transactions and sales. The reports also provide a selective summary of

12   particular analytics (e.g., total revenue, total pageviews) without any accompaniment of the

13   underlying data to support the summary (e.g., number of pageviews on particular dates in time,

14   amounts and dates of individual purchases).

15            Oddly, ULC also has yet to produce insurance policies, though both parties agree that

16   such policies are discoverable under FRCP 26(a)(1)(A) and that the policies should have been

17   disclosed and produced with ULC’s initial disclosures over a year ago.

18            B.     AMM Would be Prejudiced in its Ability to Prepare its Defense and
                     Prosecution Without the Requested, Relevant Documents and Data.
19
              Disallowing the discovery AMM is seeking would actually and substantially prejudice
20
     AMM by denying it relevant discovery on ULC’s claims and on AMM’s counterclaims. Branch
21
     v. Umphenour, 936 F.3d 994, 1006 (9th Cir. 2019) (noting that the trial court’s otherwise broad
22
     discretion to deny discovery may be an abuse of discretion if the discovery sought is relevant).
23
     In particular, AMM would experience actual and substantial prejudice if it was prevented from
24
     obtaining the documents and data necessary to ascertain the effects — including damages — of
25
                                                                          Betts
                                                                          Patterson
       AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL                     Mines
       AND MOTION TO EXTEND SCHEDULING DEADLINES - 9                      One Convention Place
                                                                          Suite 1400
       Case No. 2:19-CV-00301-RSL                                         701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988

     FG:53727537.3
             Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 11 of 14




 1   the actions and statements claimed in this matter to be tortious.

 2            A CPA claim requires proof of injury, and AMM is entitled to explore whether ULC

 3   suffered any injury from AMM’s statements, and, if so, to what extent. ULC has also alleged

 4   that AMM’s statements have the likely effect of depressing the number of visitors to ULC’s

 5   website or ULC’s revenue from those visits. (Am. Compl., ¶¶ 40 and 60.) (AMM’s statements

 6   are “likely to influence the decisions and behavior of [individuals] who are exposed to such

 7   statements . . .”) AMM is entitled to test these allegations to determine the effects, if any, of

 8   AMM’s purported actions on ULC’s web traffic and business.

 9            For example, AMM is entitled to obtain data to determine whether the number of visitors

10   to any ULC website decreased in the relevant time frame. AMM is further entitled to data and

11   information that would help it assess whether a change in visits was attributable to a change in

12   marketing efforts by ULC (e.g., a change in advertising expenditure or a change in search engine

13   optimization strategy) or to some other factor(s). Similarly, AMM is entitled to determine

14   whether the number of ordinations performed by ULC changed over the relevant time frame and

15   whether ULC’s sales and/or revenue was affected and, if so, to what extent. AMM is further

16   entitled to compare that data to ULC’s data and documentation for the time prior to when AMM’s

17   allegedly actionable statements came online, to better determine whether any change in minister

18   behavior vis-à-vis ULC occurred or is properly attributable to AMM.

19            The discovery AMM seeks is also directly relevant to AMM’s counterclaims against

20   ULC.       AMM      alleges    that   certain    statements     made      by      ULC         on      the

21   americanmarriageministries.com website diverted web traffic and revenue away from AMM and

22   to ULC. AMM further alleges that other statements on the site — for instance, the statement that

23   AMM’s ordinations are “legally invalid” — indirectly diverted traffic from AMM to ULC by

24   sullying AMM’s reputation. While AMM can demonstrate that its own web traffic and revenue

25   decreased as result of ULC’s actions, it is entitled to determine if ULC’s traffic and revenue saw

                                                                          Betts
                                                                          Patterson
       AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL                     Mines
       AND MOTION TO EXTEND SCHEDULING DEADLINES - 10                     One Convention Place
                                                                          Suite 1400
       Case No. 2:19-CV-00301-RSL                                         701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988

     FG:53727537.3
             Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 12 of 14




 1   an increase at the same time and whether that increase is in a similar proportion to the decrease

 2   experienced by AMM.

 3            AMM also alleges that ULC’s use of AMM’s trademark on several of ULC’s websites

 4   conferred undeserved benefit on ULC to the extent ULC is profiting off the use of AMM’s mark.

 5   Additionally, or alternatively, AMM alleges that ULC’s use of the mark affects the strength and

 6   value of AMM’s mark. AMM is entitled to financial information and web analytics that will

 7   permit it, for instance: to assess how ULC webpages that use the AMM mark perform compared

 8   to ULC webpages that do not use the mark; or to determine how ULC values other intellectual

 9   property it owns or licenses, as such information could bear on the calculation of a reasonable

10   royalty value of ULC’s use of AMM’s trademark.

11            Without the requested information, AMM would be substantially prejudiced in its efforts

12   to effectively defend against ULC’s claims. It would also be prejudiced in its ability to put on

13   its counterclaims.

14            C.     The Requested Production is Not Unduly Burdensome for ULC.
15            The requested production seeks information that ULC or its vendors (e.g., Google,

16   accountants) keep in the normal course of business, so collecting and providing the information

17   requested to AMM should be straightforward. Through the conferral process, ULC has identified

18   no facts or analysis to support a conclusion that producing any of the requested data or documents

19   would be unduly burdensome. ULC’s website and search engine data should all be available

20   through Google Analytics and/or Yahoo Analytics, which ULC has access to on an ongoing basis.

21   Similarly, to the extent ULC has either employees or third-party consultants performing search

22   engine optimization, bookkeeping, accounting, and/or taxes, these documents should be

23   relatively easy to access and produce.

24   ///

25   2.       The Protective Order Entered by the Court is Sufficient to Protect Information that
                                                                          Betts
                                                                          Patterson
       AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL                     Mines
       AND MOTION TO EXTEND SCHEDULING DEADLINES - 11                     One Convention Place
                                                                          Suite 1400
       Case No. 2:19-CV-00301-RSL                                         701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988

     FG:53727537.3
             Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 13 of 14



              ULC Contends is Confidential, Sensitive and/or Trade Secret.
 1
              ULC’s objection that the requested information is confidential or trade secret is not valid
 2
     in light of the protective order (“PTO”) entered by the Court. (Dkt. 26.) The express purpose of
 3
     the PTO was to protect the parties’ confidential information. The PTO allows ULC to designate
 4
     documents and information “Attorneys’ Eyes Only” and provides a mechanism for ULC to
 5
     protect sensitive information from the Defendants, while allowing it to meet its obligation to
 6
     provide the relevant, requested documents pursuant to FRCP 26(b). To the extent ULC has
 7
     concerns about the confidential nature of the data or documents requested, the appropriate
 8
     response would be to designate them as confidential and/or AEO under the PTO.
 9

10   3.       The Court Should Extend Fact Discovery and Other Existing Deadlines by 30 Days
              to Allow AMM to Complete Discovery Based on ULC’s Forthcoming Production.
11
              AMM timely sought documents and data relevant to both its counterclaims and its
12
     defenses to this matter. ULC should not be allowed the advantage of running out the clock on
13
     discovery so as to deprive AMM the ability to further develop relevant discovery from ULC’s
14
     outstanding production. Therefore, the Court should extend fact discovery by 30 days to allow
15
     AMM time to complete any additional discovery necessitated by ULC’s lack of production.
16
                                           V.     CONCLUSION
17
              Given the time that has elapsed in this matter, and the fact that discovery is set to close
18
     on May 17, 2020, the Court should issue an order requiring ULC to produce the requested
19
     documents and data within five (5) days of the date of the Order.
20
              DATED this 23rd day of April 2020.
21
                                                           BETTS, PATTERSON & MINES, P.S.
     Kelly A. Mennemeier, WSBA No. 51838
22   Nancy V. Stephens, WSBA No. 31510                     By: /s/ Anne Cohen
     Benjamin J. Hodges, WSBA No. 49301
23   FOSTER GARVEY P.C.
                                                           Anne Cohen, WSBA No.: 41183
     1111 Third Ave., Suite 3000                           Sheeba Roberts, Pro Hac Vice
24   Seattle, WA 98101-3292                                Attorneys for Def/Counter-Claimant AMM
25
                                                                            Betts
                                                                            Patterson
       AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL                       Mines
       AND MOTION TO EXTEND SCHEDULING DEADLINES - 12                       One Convention Place
                                                                            Suite 1400
       Case No. 2:19-CV-00301-RSL                                           701 Pike Street
                                                                            Seattle, Washington 98101-3927
                                                                            (206) 292-9988

     FG:53727537.3
             Case 2:19-cv-00301-RSL Document 62 Filed 04/23/20 Page 14 of 14



                                    CERTIFICATE OF SERVICE
 1
              I hereby certify that on April 23, 2020, the foregoing DEFENDANT AND COUNTER-
 2
     CLAIMAINT AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL
 3
     PRODUCTION OF DATA AND DOCUMENTS FROM PLAINTIFF UNIVERSAL LIFE
 4
     CHURCH MONASTERY STOREHOUSE AND MOTION TO EXTEND SCHEDULING
 5
     DEADLINES BY 30 DAYS was electronically filed with U.S. District Court for the Western
 6
     District of Washington through the CM/ECF eFiling system.
 7
             I further certify that on April 23, 2020, I served a copy of the foregoing on:
 8    Michael P. Matesky, II                                Michael B. Galletch
 9    Matesky Law LLC                                       Puget Sound Business & Litigation PLLC
      1001 4th Ave., Suite 3200                             411 University Street, Suite 1200
10    Seattle, WA 98154                                     Seattle, WA 98101
      Fax: 206-701-0332                                     Fax: ---
11    Email: litigation@mateskylaw.com                      Email: mike@psbizlit.com
      Of Attorneys for Plaintiff                            Of Attorneys for Plaintiff
12    Kelly Ann Mennemeier
13    Nancy V. Stephens
      Benjamin J. Hodges
14    Foster Garvey P.C.
      1111 Third Ave., Suite 3000
15    Seattle, WA 98101-3299
      Fax: 206-447-9700
16    Email: Kelly.mennemeier@foster.com
17    Nancy.stephens@foster.com
      Ben.hodges@foster.com
18    Of Attorneys for American Marriage
      Ministries
19           by mailing to each of the foregoing a copy thereof, placed in a sealed envelope
             addressed as listed above and deposited in the United States mail at Portland, Oregon,
20           and that postage thereon was fully prepaid.
             by facsimile transmission to the number shown above.
21
      X      by additional e-service through the E-Filing system, if party was registered.
22    X      by courtesy email to the email addresses shown above.

23                                                       /s/ Carrie J. Cook
                                                         Carrie J. Cook, CP
24                                                       Legal Assistant/Certified Paralegal
25
                                                                         Betts
                                                                         Patterson
       AMERICAN MARRIAGE MINISTRIES’ MOTION TO COMPEL                    Mines
       AND MOTION TO EXTEND SCHEDULING DEADLINES - 2                     One Convention Place
                                                                         Suite 1400
       Case No. 2:19-CV-00301-RSL                                        701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988

     FG:53727537.3
